Citation Nr: 1821497	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-12 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD)

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine status post decompressive hemilaminectomies and fusion with residual scarring and grade I spondylolisthesis (lumbar spine disability), exclusive of the period from August 22, 2017, to September 30, 2017, during which a temporary total rating was assigned under 38 C.F.R. § 4.30. 

4. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease and disc disease cervical spine (cervical spine disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to service connection for diabetes mellitus.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his April 2014 substantive appeal, the Veteran requested a Board hearing.  In January 2018, however, he withdrew his request.  See 38 C.F.R. § 20.704(e) (2017).

In the June 2013 rating decision on appeal, the RO denied service connection for diabetes mellitus.  Thereafter, the Veteran filed a notice of disagreement in September 2013; however, as will be discussed further below, a statement of the case has not been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdrawal his appeal.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for residuals of a TBI have been met.  38 U.S.C. § 7105(d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for  PTSD have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim of entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disability have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the claim of entitlement to a TDIU have been met.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in a response to the August 2017 supplemental statement of the case which adjudicated the Veteran's claims of entitlement to service connection for a TBI and PTSD; entitlement to increased ratings for his service-connected lumbar spine disability and cervical spine disability; and entitlement to a TDIU, the Veteran stated that he wished to withdraw his appeal.  The Board finds that this statement is clear and unambiguous.  

As such, the Veteran has withdrawn his appeal as to those issues, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

Entitlement to service connection for residuals of a TBI is dismissed.

Entitlement to service connection for PTSD is dismissed.

Entitlement to a rating in excess of 10 percent for service-connected lumbar spine disability is dismissed.

Entitlement to an initial rating in excess of 10 percent for service-connected cervical spine disability is dismissed.

Entitlement to a TDIU is dismissed.



REMAND

In June 2013, the RO issued a rating decision that denied service connection for diabetes mellitus.  Thereafter, in September 2013, the Veteran filed a notice of disagreement with the denial; however, a statement of the case has not yet been issued.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2017).  Thus, a remand for the issuance of a statement of the case on this issue is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case concerning his claim for service connection for diabetes mellitus. Advise them of the time period in which to perfect the appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


